El Juez Asociado Sexo» Wolf,
emitió la opinión del tribunal.
Después de hacerse constar en una escritura que $1,550 habían sido pagados por el comprador, se dijo que $75 quedaban aplazados y que el comprador había otorgado un pagaré para cubrir la suma adeudada. No se constituyó hipoteca alguna para garantizar la suma en’descubierto, ni se hizo reserva del derecho de anular la escritura. En otra escritura, Marcel Abherve, el comprador citado, confesó haber recibido $1,000 de Acisclo Bou de la Torre en calidad de préstamo y que él, Abherve, había otorgado una hipoteca para garantizar dicha, suma, así como una cantidad adicional en caso de ejecución.
Cuando se presentó esta última escritura en el registro, fué inscrita haciéndose constar que la ñuca estaba afecta “a una mención de pagaré.” Acisclo Bou apeló.
 En el caso de Bas v. Ferrán, 14 D.P.R. 190, resoh vimos que el vendedor de bienes inmuebles no adquiere ningunos derechos adicionales o implícitos1 al hacerse constar en 1a. escritura de compraventa que parte del dinero con que se adquiere la finca queda aplazado. En otras palabras, que *354un tercero que comprara la finca no. quedaba obligado por tal aserción; que nada, similar a una hipoteca fué constituido al hacerse tal manifestación. Puede consultarse todo el caso.
Por tanto, nos sentimos obligados a resolver que no se creó ningún derecho del cual el registrador debía tomar nota. El hecho de que la ley exija que transcurran algunos años antes de extinguirse una mención, no hace diferencia alguna. La mención a que la ley se refiere es una que establece un derecho real a favor de alguien. El registrador no está en el deber de hacer ninguna otra anotación o de fijar ningún otro gravamen sobre el título. La escritura anteriormente inscrita, si era posible que algunos derechos surgieran, habla por sí sola.

Debe revocarse la nota recurrida.